        Case 1:21-cv-00568-HBK Document 30 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY LEE FRANK,                                  Case No. 1:21-cv-00568-HBK
12                       Petitioner,                    ORDER STRIKING LETTER FROM THE
                                                        RECORD
13           v.
                                                        (Doc. No. 29)
14    WARDEN, USP ATWATER,
15                       Respondent.
16

17          Petitioner Jimmy Lee Frank, a federal prisoner proceeding pro se, has pending a petition

18   for writ of habeas corpus under 28 U.S.C. § 2241. (Doc. No. 1). Before the Court is Petitioner’s

19   “Motion Asking for a Fair Ruling.” (Doc. No. 29). Although Petitioner fashions his filing as a

20   motion, Petitioner addresses his filing to “Judge Mrs. Helena Barch-Kuchta” and generally
21   requests the Court “to take sympathy” on him and rule in his favor, asking for a “second chance at

22   freedom” so that he may spend time with his children. (Id. at 1). The Court construes the

23   pleading not as a motion but as an improper ex parte letter addressed to the Court. “No petition

24   or motion shall be addressed to an individual Judge or Magistrate Judge.” Local Rule 190(c).

25   Further, Petitioner has failed to serve a copy of this filing on Respondent, in violation of Local

26   Rule 135(d), which states that “[u]nless a party expressly waives service, copies of all documents
27   submitted to the Court shall be served upon all parties to the action.”

28          Accordingly, the Clerk of Court shall STRIKE from the docket the improperly filed letter
       Case 1:21-cv-00568-HBK Document 30 Filed 08/31/21 Page 2 of 2


 1   (Doc. No. 29) and terminate it as a pending motion.

 2

 3
     Dated:    August 31, 2021
 4                                                    HELENA M. BARCH-KUCHTA
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
